Exhibit 10.1

EXECUTION VERSION

CONFIRMATION

 

Date:    July 18, 2006 To:    Sunstone Hotel Investors, Inc.    903 Calle
Amanecer, Suite 100    San Clemente, California 92673 Telefax No.:    (949)
369-3102    (949) 369-3179 Attention:    Andrew W. Gross From:    Citibank, N.A.
Telefax No.:    212-615-8985 Transaction Reference Number: ____________________

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Sunstone Hotel
Investors, Inc. (“Counterparty”) and Citibank, N.A. (“Citibank”) on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Agreement specified below.

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation shall supplement, form a part of, and be subject to an agreement in
the form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (“ISDA
Agreement”) as if we had executed an agreement in such form on the Trade Date of
the first such Transaction between you and us, and such agreement shall be
considered the “Agreement” hereunder.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Definitions”) as published by ISDA are incorporated into this
Confirmation.

THIS CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE. THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO, THESE COURTS.

1. In the event of any inconsistency between this Confirmation, on the one hand,
and the Definitions or the ISDA Agreement, on the other hand, this Confirmation
will govern.

2. Each party will make each payment specified in this Confirmation as being
payable by such party, not later than the due date for value on that date in the
place of the account specified below or otherwise specified in writing, in
freely transferable funds and in a manner customary for payments in the required
currency.

 

1



--------------------------------------------------------------------------------

3. Confirmations:

This Confirmation and the ISDA Agreement shall constitute the written agreement
between Counterparty and Citibank with respect to the Transaction.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Trade Date:    July 18, 2006 Seller:    Counterparty Buyer:    Citibank Shares:
   The common stock, $0.01 par value per share, of Counterparty (Symbol: “SHO”).
Number of Shares:    4,000,000 Initial Forward Price:    $27.75 per Share
Forward Price:    On the third Scheduled Trading Day following the Trade Date,
the Initial Forward Price, and on any other day the Forward Price as of the
immediately preceding calendar day multiplied by the sum of (i) 1 plus (ii) the
Daily Rate for such day.    For each Specified Amount with a Specified Amount
Record Date (as defined below) occurring on or before the relevant Settlement
Date or Cash Settlement Payment Date, as applicable, on the related Specified
Amount Payment Date (as defined below) such Specified Amount shall be subtracted
from the Forward Price on such day. WHERE:       “Daily Rate” means, for any
day, (i)(A) the Federal Funds Open Rate for such day minus (B) the Fixed Charge
divided by (ii) 360.    “Specified Amount” means (i) in the case of the first
Specified Amount, USD 0.30 per Share; and (ii) in the case of all subsequent
Specified Amounts, USD 0.33 per Share, based on an expected quarterly payment
date deemed to occur on every 15th day of January, April, July and October (or,
if not a Business Day, the next preceding Business Day) (each a “Specified
Amount Payment Date”) with a record date deemed to occur on the last calendar
day of March, June,

 

2



--------------------------------------------------------------------------------

   September and December (each a “Specified Amount Record Date”).    “Federal
Funds Open Rate” means with respect to any day, the opening federal funds rate
quoted on Bloomberg Financial Markets as of such day (or, if that day is not a
Business Day, the next preceding Business Day); provided that if no such rate
appears on such Business Day, the Calculation Agent shall determine the rate in
a commercially reasonable manner from any publicly available source (including
any Federal Reserve Bank).    “Fixed Charge” means the sum of the Spread and the
Borrow Cost.    “Spread” means 75 basis points per annum.    “Borrow Cost” means
25 basis points per annum.    “Business Day” means any day on which the
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in New York City. Prepayment:    Not
Applicable Variable Obligation:    Not Applicable Exchange:    New York Stock
Exchange Related Exchanges:    All Exchanges Calculation Agent:    Citibank,
which shall make all calculations, adjustments and determinations required
pursuant to the Transaction in a commercially reasonable manner. All such
calculations, adjustments and determinations shall be binding absent manifest
error. The Calculation Agent shall provide, upon request of Counterparty, a
schedule of all calculations, adjustments and determinations in reasonable
detail and in a timely manner, and consult with Counterparty prior to making
calculations, adjustments and determinations where reasonably practicable.

 

3



--------------------------------------------------------------------------------

4. Valuation:

 

Initial Pricing Date:    Subject to “Accelerated Unwind” below, July 18, 2007.
Pricing Periods:    Each period commencing on an Initial Pricing Date and ending
on the Scheduled Trading Day on which the aggregate number of Priced Shares for
all days in such Pricing Period equals the Number of Shares.    For any day in a
Pricing Period, “Priced Shares” means (i) where Cash Settlement is applicable to
such Pricing Period, the number of Shares purchased by or on behalf of Citibank
(or its agent or affiliate) to close out its hedge of the Transaction that would
customarily settle on such day and (ii) where Net Share Settlement is applicable
to such Pricing Period, the number of Shares purchased by or on behalf of
Citibank (or its agent or affiliate) to close out its hedge of the Transaction
that would customarily settle on such day multiplied by the Settlement Price for
such day divided by the Forward Price for such day. Accelerated Unwind:   
Subject to Section 12(b), Counterparty may, by providing Citibank at least 3
Scheduled Trading Days’ notice (a “Settlement Notice”), irrevocably elect to
accelerate the Initial Pricing Date or Settlement Date, as the case may be, for
all or a portion of the Number of Shares (such portion of the Number of Shares
specified in such Settlement Notice, the “Unwind Shares”) to a Scheduled Trading
Day specified by Counterparty in such Settlement Notice, which Settlement Notice
shall also specify the applicable Settlement Method. Counterparty may not
designate an Initial Pricing Date that occurs during a Pricing Period relating
to another Initial Pricing Date designated pursuant to this paragraph.    Upon
the acceleration of the Initial Pricing Date or Settlement Date as described
above with respect to a portion but not all of the Number of Shares, the
Transaction shall be treated as if it were two transactions with terms identical
to those of the Transaction, except that (i) the first such transaction shall
have a Number of Shares equal to the number of Unwind Shares and an Initial
Pricing Date or Settlement Date, as the case may be, as specified in the
relevant Settlement Notice and (ii) the second such transaction shall have a
Number of Shares equal to the Number of Shares for the Transaction, minus the
number of Unwind Shares.

 

4



--------------------------------------------------------------------------------

Unwind Activities:    During each Pricing Period, Citibank (or its agent or
affiliate) shall purchase Shares to close out its hedge of the portion of the
Transaction subject to such Pricing Period. The times and prices at which
Citibank (or its agent or affiliate) purchases any Shares during any Pricing
Period shall be at Citibank’s sole discretion (it being understood that Citibank
may exercise such discretion after considering whether and in what quantity or
manner purchasing Shares would be permitted or appropriate under applicable
securities laws).

5. Settlement Terms:

 

Settlement Currency:    USD Settlement Method Election:    Applicable with
respect to a Settlement Date or all Cash Settlement Payment Dates for a Pricing
Period; provided that (i) for purposes of this Confirmation, Section 7.1 of the
Definitions is hereby amended by adding the phrase “, Net Share Settlement”
after “Cash Settlement” in the sixth line thereof and (ii) if Counterparty
elects Cash Settlement or Net Share Settlement, it shall be deemed, on the date
of notice of such election, to have repeated the representations contained in
Section 11(b)(vi) and (ix) below and to represent that it does not expect a
Suspension Condition to exist during the Pricing Period. Electing Party:   
Counterparty Settlement Method Election Date:    The fifth Scheduled Trading Day
immediately preceding the relevant Settlement Date or Initial Pricing Date, as
the case may be. Default Settlement Method:    Physical Settlement Settlement
Date:    Subject to “Accelerated Unwind” above, July 18, 2007. Cash Settlement
Payment Date:    In respect of a day on which Shares are purchased by or on
behalf of Citibank (or its agent or affiliate) to close out its hedge of the
Transaction, the day such purchases would customarily settle. Settlement Price:
   In respect of a Cash Settlement Payment Date, the weighted average purchase
price (including brokerage costs) for the purchases by or on behalf of Citibank
(or its agent or affiliate) to close out its hedge of the Transaction that would
customarily settle on such day.

 

5



--------------------------------------------------------------------------------

Forward Cash Settlement Amount:    In respect of a Cash Settlement Payment Date,
an amount equal to (i) the Priced Shares for such Cash Settlement Payment Date
multiplied by (ii) an amount equal to (A) the Settlement Price for such Cash
Settlement Payment Date minus (B) the Forward Price for such Cash Settlement
Payment Date. Net Share Settlement:    If applicable, on the related Cash
Settlement Payment Date, (i) if the Forward Cash Settlement Amount is a positive
number, then Seller shall deliver to Buyer the Net Share Settlement Amount and
(ii) if the Forward Cash Settlement Amount is a negative number, then Buyer
shall deliver to Seller the absolute value of the Net Share Settlement Amount.
For these purposes, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of
the Definitions will be applicable. Net Share Settlement Amount:    In respect
of a Cash Settlement Payment Date, a number of Shares (rounded down to the
nearest whole Share) equal to the Forward Cash Settlement Amount for such Cash
Settlement Payment Date divided by the Settlement Price for such Cash Settlement
Payment Date, plus cash (at the Settlement Price) for any fractional Share.
Representation and Agreement:    Notwithstanding Section 9.11 of the
Definitions, the parties acknowledge that any Shares delivered to Counterparty
will be subject to restrictions and limitations arising from Counterparty or its
affiliates or out of Counterparty’s status under applicable securities laws.

6. Adjustments:

 

Method of Adjustment:    Subject to Section 12(b), Calculation Agent Adjustment

7. Extraordinary Events:

 

New Shares:    In the definition of New Shares in Section 12.1(i) of the
Definitions, the text in (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange or the NASDAQ National Market (or their respective
successors)”.

 

6



--------------------------------------------------------------------------------

Consequences of Merger Events (in each case, subject to Section 12(b)):    (a)
Share-for-Share:    Alternative Obligation (b) Share-for Other:    Cancellation
and Payment (c) Share-for-Combined:    Component Adjustment Tender Offer:   
Applicable Consequences of Tender Offers (in each case, subject to
Section 12(b)):    (a) Share-for-Share:    Calculation Agent Adjustment (b)
Share-for-Other:    Calculation Agent Adjustment (c) Share-for-Combined:   
Calculation Agent Adjustment    provided that for all Consequences of Tender
Offers where Calculation Agent Adjustment is specified, Section 12.3(c) of the
Definitions is hereby amended by deleting the words “the Issuer and the Shares
will not change, but” immediately following the words “Tender Offer Date” in the
first line thereof. Composition of Combined Consideration:    Not Applicable
Nationalization, Insolvency or Delisting:    Subject to Section 12(b),
Cancellation and Payment    In addition to the provisions of
Section 12.6(a)(iii) of the Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange or the NASDAQ National Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. Determining Party:    For all applicable
Extraordinary Events, Citibank

8. Additional Disruption Events (in each case, subject to Section 12(b)):

 

Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with

 

7



--------------------------------------------------------------------------------

   the phrase “or public announcement of the formal or informal interpretation”
and (ii) immediately following the word “Transaction” in clause (X) thereof,
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”. Failure to Deliver:    Applicable Insolvency Filing:    Notwithstanding
anything to the contrary herein, in the ISDA Agreement or in the Definitions,
upon any Insolvency Filing or any Event of Default with respect to Counterparty
pursuant to Section 5(a)(vii)(4) of the ISDA Agreement as a result of any
proceeding under the U.S. Bankruptcy Code in respect of the Issuer, the
Transaction shall automatically terminate on the date thereof without further
liability of either party to this Confirmation to the other party (except for
any liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency Filing or other
proceeding), it being understood that the Transaction is a contract for the
issuance of Shares by the Issuer. Hedging Disruption:    Applicable Increased
Cost of Stock Borrow:    Applicable Initial Stock Loan Rate:    25 basis points
per annum Hedging Party:    For all applicable Additional Disruption Events,
Citibank Determining Party:    For all applicable Additional Disruption Events,
Citibank

9. Non-Reliance:

 

Non-Reliance:    Applicable Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable

10. Matters relating to the Purchase of Shares and Related Matters:

(a) Conditions to Effectiveness. (i) The effectiveness of this Confirmation
shall be subject to the satisfaction or waiver by Citibank of the following
conditions:

(1) the representations and warranties of Counterparty contained in the Purchase
Agreement dated the date hereof among Counterparty, Citibank and Citigroup
Global Markets Inc. as Representative of the several Underwriters named therein
(the “Purchase Agreement”) and any certificate delivered pursuant thereto by
Counterparty shall be true and correct at the Closing Time as if made as of the
Closing Time;

 

8



--------------------------------------------------------------------------------

(2) Counterparty shall have performed all of the obligations required to be
performed by it under the Purchase Agreement on or prior to the Closing Time;

(3) all of the conditions set forth in Section 5 of the Purchase Agreement shall
have been satisfied;

(4) no event that constitutes a Hedging Disruption shall have occurred;

(5) no event that constitutes an Increased Cost of Stock Borrow shall have
occurred;

(6) all of the representations and warranties of Counterparty hereunder and
under the ISDA Agreement shall be true and correct at the Closing Time as if
made as of the Closing Time; and

(7) Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the ISDA Agreement at or prior to the
Closing Time.

If delivery and payment for Citibank’s Securities (as such term is defined in
the Purchase Agreement) shall not have occurred by the Closing Time, the parties
shall have no further obligations in connection with the Transaction, other than
in respect of breaches of representations or covenants on or prior to such date.

(ii) If, for any reason, the prospectus contemplated by the Purchase Agreement
ceases to be current and available for use prior to the completion by Citibank,
its affiliates or the other underwriters of the sale of the Number of Shares,
Citibank may reduce the Number of Shares hereunder to the number of Shares sold
prior to such time.

(b) Interpretive Letter. Each party intends for this Confirmation to constitute
a “Contract” as described in the letter dated October 6, 2003 submitted by
Robert W. Reeder and Leslie N. Silverman to Paula Dubberly of the staff of the
Securities and Exchange Commission (the “Staff”) to which the Staff responded in
an interpreted letter dated October 9, 2003 (the “Interpretive Letter”) and
agrees to take all actions, and omit to take any actions, reasonably requested
by the other party for this Transaction to comply with the Interpretive Letter.

(c) Agreements and Acknowledgments of Counterparty Regarding Shares.

(i) Counterparty agrees and acknowledges that, in respect of any Shares
delivered to Citibank hereunder, such Shares shall be, upon such delivery, duly
and validly authorized, issued and outstanding, fully paid and nonassessable,
free of any lien, charge, claim, any preemptive or similar rights or other
encumbrance and shall, upon such issuance, be accepted for listing or quotation
on the Exchange;

(ii) Counterparty agrees and acknowledges that Citibank will hedge its exposure
to the Transaction by selling Shares borrowed from third party securities
lenders or other Shares pursuant

 

9



--------------------------------------------------------------------------------

to a registration statement, and that, pursuant to the terms of the Interpretive
Letter, the Shares (up to the Number of Shares) delivered, pledged or loaned by
Counterparty to Citibank in connection with the Transaction may be used by
Citibank to return to securities lenders without further registration under the
Securities Act of 1933, as amended (the “Securities Act”). Accordingly,
Counterparty agrees that the Shares that it delivers, pledges or loans to
Citibank on or prior to the Settlement Date or Cash Settlement Payment Date will
not bear a restrictive legend and that such Shares will be deposited in, and the
delivery thereof shall be effected through the facilities of, the Clearance
System; and

(iii) Counterparty agrees not to take any action to reduce or decrease the
number of authorized and unissued Shares below the sum of the Number of Shares
plus the total number of Shares issuable upon settlement (whether by net share
settlement or otherwise) of any other transaction or agreement to which it is a
party.

(d) Alternative Procedures. If Counterparty is unable to comply with the
provisions of sub-paragraph (ii) of “Agreements and Acknowledgments of
Counterparty Regarding Shares” above because of a change in law or a change in
interpretation or the policy of the Securities and Exchange Commission or its
staff, or Citibank otherwise determines that in its reasonable opinion any
Shares to be delivered to Citibank by Counterparty may not be freely returned by
Citibank to securities lenders as described under such sub-paragraph (ii), then
Counterparty may elect that any Shares delivered hereunder either be
(x) registered pursuant to an effective registration statement covering public
resale of such Shares (“Registered Shares”), in which case clause (i) of this
Section 10(e) shall apply, or (y) issued pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2) thereof
(the “Restricted Shares”) , in which case clauses (ii) and (iii) of this
Section 10(e) shall apply,.

(i) Delivery of Registered Shares by Counterparty to Citibank (a “Registered
Settlement”) shall be effected in accordance with customary procedures with
respect to such Registered Shares reasonably acceptable to Citibank. If
Counterparty has elected to deliver Registered Shares, Counterparty shall have
afforded Citibank and its counsel and other advisers a reasonable opportunity to
conduct a due diligence investigation of Counterparty customary in scope for
underwritten equity offerings, the results of which must have been satisfactory
to Citibank, and Counterparty and Citibank shall execute an agreement containing
customary terms, covenants, conditions, representations, warranties, indemnities
to Citibank, due diligence rights for Citibank, opinions and certificates, and
such other documentation as is customary for underwriting agreements, all
reasonably acceptable to Citibank. In the case of a Registered Settlement,
Citibank shall, in its good faith discretion, adjust the number of Registered
Shares to be delivered to Citibank hereunder in a commercially reasonable manner
to reflect any additional costs, expenses and fees incurred by Citibank and its
affiliates as a result of settlement of the Transaction via Registered
Settlement and not by return of Shares to securities lenders as described under
such sub-paragraph (ii).

(ii) Delivery of Restricted Shares by Counterparty to Citibank (a “Private
Placement Settlement”) shall be effected in accordance with customary private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Citibank. On the date of such delivery, Counterparty shall not
have taken, or caused to be taken, any action that would make unavailable either
(x) the exemption pursuant to Section 4(2) of the Securities Act for the sale or
deemed sale by Counterparty to Citibank (or any affiliate designated by
Citibank) of the Restricted Shares or (y) the exemption pursuant to Section 4(1)
or Section 4(3) of the Securities Act for resales of the

 

10



--------------------------------------------------------------------------------

Restricted Shares by Citibank (or any such affiliate of Citibank). Counterparty
and Citibank shall execute an agreement containing customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Citibank, due diligence rights (for Citibank or any designated
buyer of the Restricted Shares by Citibank), opinions and certificates, and such
other documentation as is customary for private placement agreements, all
reasonably acceptable to Citibank. In the case of a Private Placement
Settlement, Citibank shall, in its good faith discretion, adjust the number of
Restricted Shares to be delivered to Citibank hereunder in a commercially
reasonable manner to reflect the fact that such Restricted Shares may not be
freely returned to securities lenders by Citibank and may only be saleable by
Citibank at a discount to reflect the lack of liquidity in Restricted Shares.
Notwithstanding the ISDA Agreement or this Confirmation, the date of delivery of
such Restricted Shares shall be the Clearance System Business Day following
notice by Citibank to Counterparty of the number of Restricted Shares to be
delivered pursuant to this clause (i). For the avoidance of doubt, delivery of
Restricted Shares shall be due as set forth in the previous sentence and not be
due on the date that would otherwise be applicable.

(iii) If Counterparty delivers any Restricted Shares in respect of the
Transaction, Counterparty agrees that (A) such Shares may be transferred freely
among Citibank and a wholly owned subsidiary of Citigroup Inc. and (B) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed, Counterparty shall promptly remove, or cause the transfer agent
for the Shares to remove, any legends referring to any transfer restrictions
from such Shares upon delivery by Citibank (or such subsidiary of Citigroup
Inc.) to Counterparty or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Citibank or its affiliates in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, each without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Citibank (or such subsidiary of Citigroup Inc.).

(e) Indemnity. Counterparty agrees to indemnify Citibank and its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Citibank and each such affiliate or person being an “Indemnified Party”) from
and against any and all losses, claims, damages and liabilities, joint and
several, incurred by or asserted against such Indemnified Party arising out of,
in connection with, or relating to, the execution or delivery of this
Confirmation, the performance by the Counterparty of its obligations under, or
the exercise by the Counterparty of any of its rights to elect Cash Settlement
or Net Share Settlement of, the Transaction or to accelerate the Initial Pricing
Date or Settlement Date for all or a portion of the Number of Shares, or any
breach of any covenant or representation made by Counterparty in this
Confirmation or the ISDA Agreement and will reimburse any Indemnified Party for
all reasonable expenses (including reasonable legal fees and expenses) as they
are incurred in connection with the investigation of, preparation for, or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto.
Counterparty will not be liable under this Indemnity sub-paragraph to the extent
that any loss, claim, damage, liability or expense is found in a final and
nonappealable judgment by a court to have resulted from Citibank’s gross
negligence or willful misconduct.

 

11



--------------------------------------------------------------------------------

11. Representations and Covenants:

(a) In connection with this Confirmation and the Transaction and any other
documentation relating to the ISDA Agreement, each party to this Confirmation
represents and acknowledges to the other party that:

(i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act; and

(ii) it is an “eligible contract participant” as defined in Section 1a(12) of
the Commodity Exchange Act, as amended (the “CEA”), and this Confirmation and
the Transaction hereunder are subject to individual negotiation by the parties
and have not been executed or traded on a “trading facility” as defined in
Section 1a(33) of the CEA.

(b) Counterparty represents to Citibank on the Trade Date (in the case of
clauses (vi) and (ix) below, on the date that Counterparty notifies Citibank
that Cash Settlement or Net Share Settlement applies to the Transaction) that:

(i) its financial condition is such that it has no need for liquidity with
respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;

(ii) its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, is not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction;

(iii) it understands that Citibank has no obligation or intention to register
the Transaction under the Securities Act or any state securities law or other
applicable federal securities law;

(iv) it understands that no obligations of Citibank to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Citibank or any governmental agency;

(v) IT UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS WHICH MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;

(vi) each of its filings under the Securities Act, the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) or other applicable securities laws
that are required to be filed have been filed and that, as of the respective
dates thereof and as of the date of this representation, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;

(vii) it has reserved and will keep available, free from preemptive rights, out
of its authorized but unissued Shares, solely for the purpose of issuance upon
settlement of the

 

12



--------------------------------------------------------------------------------

Transaction as herein provided, the full number of Shares as shall then be
issuable upon settlement of the Transaction;

(viii) it is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);

(ix) it is not in possession of any material non-public information regarding
itself or the Shares;

(x) it is, and shall be as of the date of any payment or delivery by it
hereunder, solvent and able to pay its debts as they come due, with assets
having a fair value greater than liabilities and with capital sufficient to
carry on the businesses in which it engages;

(xi) it is not and, after giving effect to the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;

(xii) it is eligible to conduct a primary offering of Shares on Form S-3, the
offering contemplated by the Purchase Agreement complies with Rule 415 under the
Securities Act, and the Shares are “actively traded” as defined in Rule
101(c)(1) of Regulation M (“Regulation M”) promulgated under the Exchange Act.

(c) In connection with this Confirmation and the Transaction, Counterparty
agrees and acknowledges that:

(i) it shall, upon obtaining knowledge of the occurrence of any event that
constitutes an Event of Default or a Potential Event of Default in respect of
it, a Termination Event in respect of which it is an Affected Party, a Potential
Adjustment Event, an Extraordinary Event or an Additional Disruption Event,
notify Citibank within one Scheduled Trading Day of the occurrence of obtaining
such knowledge;

(ii) neither it nor any of its affiliates shall take any action that would cause
any purchases of Shares by Citibank or any of its affiliates in connection with
any Cash Settlement or Net Share Settlement of the Transaction not to meet the
requirements of the safe harbor provided by Rule 10b-18 under the Exchange Act
if such purchases were made by it;

(iii) it shall not engage in any “distribution” (as defined in Regulation M)
during the period starting on the first day of any Pricing Period and ending on
the first Exchange Business Day immediately following the last day of such
Pricing Period (inclusive);

(iv) in addition to any other requirements set forth herein, it shall not have
the right to elect Cash Settlement or Net Share Settlement if Citibank notifies
it that, in the reasonable judgment of Citibank, such Cash Settlement or Net
Share Settlement or the related purchases of Shares by Citibank (or its agent or
affiliate) may raise material risks under applicable securities laws, including
without limitation because such purchases, if effected by it, would not qualify
for applicable safe harbors under applicable securities laws (including, without
limitation, the safe harbor provided by Rule 10b-18 under the Exchange Act);

 

13



--------------------------------------------------------------------------------

(v) if it becomes aware of the existence of any Suspension Condition, it shall
immediately notify Citibank that a Suspension Condition exists without
specifying the nature of such Suspension Condition; a “Suspension Condition”
exists if Counterparty becomes aware at any time during any Pricing Period that
any representation or warranty set forth in clause (vi), (viii), (ix) or (x) of
Section 11(b) above would be untrue if made as of such time; and

(vi) without limiting any of the foregoing, neither it nor any “affiliated
purchaser” (as defined in Regulation M) will, directly or indirectly, bid for,
purchase or attempt to induce any person to bid for or purchase, the Shares or
securities that are convertible into, or exchangeable or exercisable for, Shares
during any “restricted period” (as such term is defined in Regulation M)
relating to this Transaction, including in respect of Citibank’s initial hedging
activities with respect hereto.

12. Miscellaneous:

(a) Early Termination. The parties agree that, notwithstanding the definition of
Settlement Amount in the ISDA Agreement, for purposes of Section 6(e) of the
ISDA Agreement, Second Method and Loss will apply to the Transaction.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

(i) In lieu of (A) designating an Early Termination Date as the result of an
Event of Default or Termination Event as to which the Counterparty is the
Defaulting Party or Affected Party, (B) terminating the Transaction and
determining a Cancellation Amount as the result of an Additional Disruption
Event, or (C) terminating the Transaction and determining an amount payable in
connection with an Extraordinary Event to which Cancellation and Payment would
otherwise be applicable, Citibank shall be entitled to designate an early
settlement date (the “Citibank Early Settlement Date”), in which case the
Settlement Date shall be accelerated to the Citibank Early Settlement Date and
Physical Settlement shall apply; provided that Citibank may in its sole
discretion elect to permit Counterparty to elect Cash Settlement or Net Physical
Settlement, in which event the Initial Pricing Date would be accelerated to the
Citibank Early Settlement Date.

For the avoidance of doubt, if the Citibank Early Settlement Date occurs during
a Pricing Period, then settlement in respect of the Priced Shares for all days
in such Pricing Period occurring on or prior to the date one regular settlement
cycle following the Citibank Early Settlement Date (the aggregate number of such
Priced Shares, the “Number of Unwound Shares”) shall occur as provided in
Section 5 above, and the acceleration of the Settlement Date (or Initial Pricing
Date) described in the immediately preceding sentence shall be in respect of a
Number of Shares equal to the Number of Shares, minus the Number of Unwound
Shares.

(ii) If, subject to Section 12(c) below, one party owes the other party any
amount in connection with the Transaction pursuant to Section 12.7 or 12.9 of
the Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the ISDA
Agreement (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to (A) if the amount is owed by Citibank, require Citibank to
satisfy any such Payment Obligation or (B) if the amount is owed by Counterparty
to satisfy any such Payment

 

14



--------------------------------------------------------------------------------

Obligation, in either case by delivery of Termination Delivery Units (as defined
below) by giving irrevocable telephonic notice to Citibank, confirmed in writing
within one Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m.
New York time on the Closing Date or Early Termination Date, as applicable
(“Notice of Termination Delivery”). Upon Notice of Termination Delivery, the
party with the Payment Obligation shall deliver to the other party a number of
Termination Delivery Units having a cash value equal to the amount of such
Payment Obligation (such number of Termination Delivery Units to be delivered to
be determined by the Calculation Agent acting in a commercially reasonable
manner). Settlement relating to any delivery of Termination Delivery Units
pursuant to this provision shall occur within three Scheduled Trading Days if
Counterparty has the Payment Obligation and within a reasonable period of time
if Citibank has the Payment Obligation.

“Termination Delivery Unit” means (A) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (B) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent will replace such property with cash,
New Shares or a combination thereof as components of a Termination Delivery Unit
in such amounts, as determined by the Calculation Agent in its discretion by
commercially reasonable means, as shall have a value equal to the value of the
property so replaced. If such Insolvency, Nationalization, Merger Event or
Tender Offer involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.

(c) Set-Off and Netting. Citibank agrees not to set-off or net amounts due from
Counterparty with respect to the Transaction against amounts due from Citibank
to Counterparty under obligations other than Equity Contracts. Section 2(c) of
the ISDA Agreement as it applies to payments due with respect to the Transaction
shall remain in effect and is not subject to the first sentence of this
provision. In addition, upon the occurrence of an Event of Default or
Termination Event with respect to either party as the Defaulting Party or the
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X under an Equity Contract owed to Y (whether or not matured or
contingent and whether or not arising under this Confirmation, and regardless of
the currency, place of payment or booking office of the obligation) against any
obligation of Y under an Equity Contract owed to X (whether or not matured or
contingent and whether or not arising under this Confirmation, and regardless of
the currency, place of payment or booking office of the obligation). Y will give
notice to X of any set-off or application effected under this provision. “Equity
Contract” shall mean for purposes of this provision any transaction relating to
Shares between X and Y that qualifies as ‘equity’ of Counterparty under
applicable accounting rules. Amounts (or the relevant portion of such amounts)
subject to set-off may be converted by Y into the Termination Currency at the
rate of exchange at which Y would be able, acting in a reasonable manner and in
good faith, to purchase the relevant amount of such currency. If any obligation
is unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this provision shall be effective
to create a charge or other security interest. This provision shall be

 

15



--------------------------------------------------------------------------------

without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

(d) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation, in no event will Counterparty be required to deliver hereunder,
whether pursuant to Physical Settlement, Net Share Settlement, Private Placement
Settlement or otherwise, more than 9,000,000 Shares to Citibank in the
aggregate.

(e) Status of Claims in Bankruptcy. Citibank acknowledges and agrees that this
Confirmation shall not convey to Citibank rights with respect to the
transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy or other insolvency or winding up
proceedings with respect to Counterparty; provided, however, that nothing herein
shall limit or shall be deemed to limit Citibank’s right to pursue remedies in
the event of a breach by Counterparty of its obligations and agreements with
respect to this Confirmation and the ISDA Agreement; and, provided, further,
that nothing herein shall limit or shall be deemed to limit Citibank’s rights in
respect of any transaction other than the Transaction.

(f) No Collateral. Notwithstanding any provision of this Confirmation or the
ISDA Agreement, or any other agreement between the parties, to the contrary,
none of the obligations of Counterparty under the Transaction is secured by any
collateral. Without limiting the generality of the foregoing, if the ISDA
Agreement or any other agreement between the parties includes an ISDA Credit
Support Annex or other agreement pursuant to which Counterparty collateralizes
obligations to Citibank, then the obligations of Counterparty hereunder will not
be considered to be obligations under such Credit Support Annex or other
agreement pursuant to which Counterparty collateralizes obligations to Citibank,
and the Transaction shall be disregarded for purposes of calculating any
Exposure or similar term thereunder.

(g) Additional Termination Event. The occurrence of an Increased Dividend Event
(as defined below) will constitute an Additional Termination Event under
Section 5(b)(v) of the ISDA Agreement, with the Transaction as the sole Affected
Transaction and Counterparty as the sole Affected Party. An “Increased Dividend
Event” shall occur if 100% of the aggregate gross cash dividends per Share
(including any cash Extraordinary Dividends) declared by the Issuer at any time
during the period from and including the Trade Date to but excluding the final
Cash Settlement Payment Date or Settlement Date, as applicable, exceeds the
Specified Amount for the relevant calendar quarter, determined based on record
date.

(h) Transfer. Citibank has the right to assign any or all of its rights and
obligations under the Transaction to deliver or accept delivery of Shares to any
of its affiliates; provided that such assignment shall only occur in respect of
the Transaction when it has become obligatory that the Transaction be settled by
the transfer of Shares; and provided, further, that Counterparty shall have
recourse to Citibank in the event of failure by the assignee to perform any of
such obligations hereunder. Notwithstanding the foregoing, the recourse to
Citibank shall be limited to recoupment of Counterparty’s monetary damages and
Counterparty hereby waives any right to seek specific performance by Citibank of
its obligations hereunder. Such failure after any applicable grace period shall
be deemed to be an Additional Termination Event, such Transaction shall be the
only Affected Transaction and Citibank shall be the only Affected Party.

(i) Severability; Illegality. If compliance by either party with any provision
of the Transaction would be unenforceable or illegal, (i) the parties shall
negotiate in good faith to resolve such

 

16



--------------------------------------------------------------------------------

unenforceability or illegality in a manner that preserves the economic benefits
of the transactions contemplated hereby and (ii) the other provisions of the
Transaction shall not be invalidated, but shall remain in full force and effect.

(j) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND CITIBANK HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF CITIBANK OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(k) Confidentiality. Citibank and Counterparty agree that (i) Counterparty is
not obligated to Citibank to keep confidential from any and all persons or
otherwise limit the use of any element of Citibank’s descriptions relating to
tax aspects of the Transaction and any part of the structure necessary to
understand those tax aspects, and (ii) Citibank does not assert any claim of
proprietary ownership in respect of such descriptions contained herein of the
use of any entities, plans or arrangements to give rise to significant U.S.
federal income tax benefits for Counterparty.

(l) Securities Contract. The parties hereto intend for:

(i) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 555 and 560 of the
Bankruptcy Code;

(ii) the rights given to Citibank hereunder upon an Event of Default,
Termination Event or Early Termination Date to constitute “contractual rights”
to cause the liquidation of a “securities contract” or a “swap agreement” and to
set off mutual debts and claims in connection with a “securities contract” or a
“swap agreement”, as such terms are used in Sections 555 and 362(b)(6) of the
Bankruptcy Code;

(iii) any cash, securities or other property provided as performance assurance,
credit support or collateral with respect to a Transaction to constitute “margin
payments” and “transfers” under a “securities contract” or a “swap agreement” as
defined in the Bankruptcy Code;

(iv) all payments for, under or in connection with a Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” under a “securities contract” or a “swap agreement” as
defined in the Bankruptcy Code; and

(v) any or all obligations that either party has with respect to the Transaction
to constitute property held by or due from such party to margin, guaranty or
settle obligations of the other party with respect to the Transaction.

(m) Beneficial Ownership. Notwithstanding anything to the contrary in the ISDA
Agreement or this Confirmation, in no event shall Citibank be entitled to
receive, or shall be deemed to receive, any Shares if, upon such receipt of such
Shares by Citibank, (i) its “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder) would be

 

17



--------------------------------------------------------------------------------

equal to or greater than 4.9% or more of the outstanding Shares or (ii) its
ownership of Shares exceeding the several ownership limitations set forth in
Counterparty’s Articles of Incorporation (as of the Trade Date). If any delivery
owed to Citibank hereunder is not made, in whole or in part, as a result of this
provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Citibank gives notice to Counterparty that such delivery would not result in
Citibank directly or indirectly so beneficially owning in excess of 4.9% of the
outstanding Shares.

13. Addresses for Notice:

 

If to Citibank:

   Citibank, N.A.    390 Greenwich Street    New York, NY 10013    Attention:
       Corporate Equity Derivatives    Facsimile:       (212) 723-8328   
Telephone:      (212) 723-7357

with a copy to:

   Citibank, N.A.    250 West Street, 10th Floor    New York, NY 10013   
Attention:        GCIB Legal Group—Derivatives    Facsimile:       (212)
816-7772    Telephone:      (212) 816-2211

If to Counterparty:

   Sunstone Hotel Investors, Inc.    903 Calle Amanecer, Suite 100    San
Clemente, California 92673    Attention:        Jon Kline    Facsimile:
      (949) 369-3179    Telephone:      (949) 369-4252

14. Accounts for Payment:

 

To Citibank:

   Citibank, N.A.    ABA #021000089    DDA 00167679    Ref: Equity Derivatives

To Counterparty:

   To an account designated by Counterparty to Buyer

15. Delivery Instructions:

Unless otherwise directed in writing, any Share to be delivered hereunder shall
be delivered as follows:

 

To Citibank:

   To be advised.

To Counterparty:

   To be advised.

 

18



--------------------------------------------------------------------------------

Yours sincerely, CITIBANK, N.A. By:  

/s/ Herman Hirsch

  Name: Herman Hirsch   Title: Authorized Representative

 

Confirmed as of the

date first above written:

SUNSTONE HOTEL INVESTORS, INC. By:  

/s/ Jon D. Kline

  Name: Jon D. Kline   Title: Executive Vice President and Chief Financial
Officer